DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply dated 5/20/22 has been entered. 
As new grounds of rejection are advanced, this rejection is non-final.

Election/Restrictions
Claims 15 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/21.

Claim Interpretation
Applicant’s remarks on claim interpretation are persuasive. Examiner now gives the term “restoring device” a broad reasonable interpretation to include “any device  which provides an increasing amount of force when moved in a particular direction…”
 
Response to Arguments
Applicant’s arguments with regards to the Grove reference vis-à-vis claims 17-18 are persuasive and the rejection is withdrawn. Note that a new ground of rejection of claims 13-14 based on Grove is applicable.
Applicant's further  arguments filed 5/20/22 have been fully considered but they are not persuasive. 
With regards to the rejection based on DE19919290 Hansjoerg, Applicant asserts that the profile of claim 1 and the trough of claims 2-3, and 18 are missing from the DE reference. 
DE19919290 illustrates and describes a profile:
Examiner maintains that the DE reference plainly shows a profile (acknowledged by applicant to be a “gradual downward curve1”)

The profile of DE19919290 disturbs flow:
Applicant’s arguments that the profile of the DE reference do not disturb the flow of water are not persuasive. The flap is plainly in the path of the water, and thus disturbs the flow. Why would it not influence the water pressure on the leaf?

DE19919290 illustrates and describes a trough:
The trough is found lengthwise to the gate (i.e. diagonally upwards and to the right in figures 5 and 6—see below) and between the sidewalls/lip seals/overflow edge faces2 (6).  Edge (6) is not “merely an edge” as Applicant alleges, it is one of two side edges that form a trough. 


    PNG
    media_image1.png
    487
    629
    media_image1.png
    Greyscale

Applicant’s markup of figure 4 (reproduced and further marked below) is noted. Examiner finds that this figure provides additional evidence of a trough:

    PNG
    media_image2.png
    476
    489
    media_image2.png
    Greyscale

If, as Applicant alleges, there is no trough; then the dashed line representing the water would be at the point marked by Applicant as “Edge 6” –see below.

    PNG
    media_image3.png
    476
    498
    media_image3.png
    Greyscale


With regards to claim 11: Applicant asserts that the leaf of the DE reference does not achieve an increase in the moment of water on the leaf. This is not persuasive: there is no evidence that the DE leaf does not exhibit some linear increase. One of ordinary skill in the art would expect at least some linear increase over some range of angles. Applicant’s own figure 5 demonstrates that a conventional leaf has some increase in the moment of water (between 70 and 50 degrees) and Applicant’s own inventive leaf exhibits some non-linear increase of moment of water (less than 30 degrees). Moreover, Applicant admits (¶00333) that a “conventional” leaf exhibits linear increase at some significant range of angles. There is no evidence that the DE leaf would behave differently from a conventional leaf.
With regards to claim 13: Applicant argues that the “ position of the flap in Hansjoerg is only based on a water level, and not on the rate that the water accumulates in the upstream body of water” Examiner notes that the claim is silent regarding the position of the leaf or flap (indeed, claim 13 does not recite any leaf or flap) One of ordinary skill in the art would understand that the DE flap –when open—would allow for more flow when more water accumulates upstream.
With regards to claim 14: Applicant argues that “ Hansjoerg does not disclose a method for maintaining a water level comprising automatically allowing a top edge of a barrier retaining an upstream body of water to lower in response to an increase in the rate of water accumulating in the body” One of ordinary skill in the art would understand that the DE flap –which opens in response to an increase in water accumulating upstream—would automatically lower when more water accumulates upstream.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 4,787,774 Grove.
See figures 2C, 2D, and 2E.
Grove describes controlling a water level in an upstream body of water, comprising allowing for continuous adjustment of the flow of water out of the upstream body of water at the same rate as water accumulates in the upstream body of water as claimed in claim 13.
Grove describes  automatically allowing a top edge of a barrier retaining an upstream body of water to lower in response to an increase in the rate of water accumulating in the body as claimed in claim 14.
 


Claim(s) 1-3, 5, 7, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 4,657,434 Woolnough.
Regarding claim 1: Woolnough describes a gate (abstract line 2) comprising a leaf 5/10/12/13 configured to be moved between an open (dashed lines 14) and closed (as illustrated) position; a restoring device ( threaded rod 15 and nut—col. 3 line 36) and a profile 8/7/23 configured to disturb( “limit the flow” –abstract) a flow of water through the gate as claimed.
Regarding claim 2: Woolnough describes a “channel” which anticipates “trough”.
Regarding claim 3, see below—upstream surface 10 highlighted by Examiner to show the definition of the trough.

    PNG
    media_image4.png
    225
    445
    media_image4.png
    Greyscale


Regarding claim 5: hinge 22.
Regarding claim 7: the influenced pressure distribution would be an inherent result of the fluid dynamics of water flowing over the leaf.
Regarding independent claim 13: Woolnough—because it has adjustment rod 15—broadly “allows” continuous adjustment. 
Regarding independent claim 14: Woolnough—col. 3 lines 40-45—describes automatic adjustment responsive to water level measured by detector 16, and thus meets the lowering in response to an increase in the rate of water accumulation—that is, when water accumulates, the water level detector gives the signal for automatic control. 

Claim(s) 1-14, 17, and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE19919290.
Regarding independent claim 1:
DE19919290 describes (see figure 5 and machine translation) a gate for controlling water flow including leaf 5, restoring device 8, and profile (curved surface of 5 and/or the trough4 between edges5 6)
With regards to claim 2: Examiner finds that the space between edges 6—i.e. figure 5—amounts to a trough.  Moreover, the trough is plainly on the upstream side as called for in claim 3.
With regards to claim 4: spring 8.with regards to claim 5: hinge 14.
With regards to claim 6: base plate 21.
With regards to claim 7: the influencing of pressure distribution is deemed to be an inherent result of the combined curved and edged surface.
With regards to claim 8: “flat characteristic curve” page 56.
With regards to claim 9: page 5 of translation.
With regards to claim 10: the curve is plainly shown by DE19919290 and thus the constantly varying moment would be an inherent result of the curve.

Regarding independent claim 11: 
DE19919290 describes a method of controlling a water level comprising providing leaf 5 biased (with spring 8) toward closed position and influencing the pressure of water in response to the leaf moving (page 5 of translation)
With regards to claim 12, the flow of water over leaf is plainly disturbed by edges and/or curve.


With regards to independent claim 13:
DE19919290 describes a method of controlling a water level comprising allowing for continuous adjustment of flow of water at the same rate as water accumulates. (page 5 of translation)

With regards to independent claim 14:
DE19919290 describes a method of maintaining a water level comprising automatically allowing the top edge of a barrier  to lower (figures 2-4).

With regards to independent claim 17: 
DE19919290 describes leaf 5 with profile (curved surface of 5 and/or the trough between edges 6) as claimed.
With regards to claim 18: trough between edges 6.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s remarks page 3 line 13.
        2 “The Flap 5 extends in the longitudinal direction of the threshold between 2 two side walls 10, whom the flap 5 for example by lip seals sealed is. The water can therefore only between the two side walls 6 of the 10 over said weir edge Flap 4 pass to the outlet 5.”  And “the overflow edge faces 6 of the flap” Page 6 of machine translation
        3 “when a conventional flat leaf opens past a certain point (in this case, 30 degrees), the downward force of the water on the leaf changes so that it no longer follows the linear moment curve from gate angles 70 to 30 degrees”
        4 “The Flap 5 extends in the longitudinal direction of the threshold between 2 two side walls 10, whom the flap 5 for example by lip seals sealed is. The water can therefore only between the two side walls 6 of the 10 over said weir edge Flap 4 pass to the outlet 5.” Page 6 of machine translation
        5 “the overflow edge faces 6 of the flap”
        6 The Invention is based on the problem, a simply constructed without Independent energy to create getting along Hinged sluice gate, the a flat Characteristic curve, i.e. a large change the overflow stream in smaller change upper water level and do as much as possible